Citation Nr: 1212746	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  95-37 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to include as secondary to service-connected hypothyroidism and hypoparathyroidism.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected hypoparathyroidism.

3.  Entitlement to an increased rating for service-connected hypothyroidism, currently rated as 10 percent disabling.

(The issues of entitlement to service connection for carpal tunnel syndrome, diabetes mellitus, hypocalcemia, sleep apnea, and entitlement to an effective date earlier than August 31, 1985, for the grant of service connection for hypoparathyroidism, are discussed in a separate decision`.)


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to August 1985.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi (RO).

The claims were remanded by the Board in December 2001 for additional development.  In a November 2005 decision, the Board denied a rating in excess of 10 percent for service-connected hypothyroidism, granted a separate 10 percent rating for hypoparathyroidism, and remanded the claim of entitlement to service connection for fibromyalgia.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  Based on a May 2007 Joint Motion for Remand, in May 2007 the Court remanded the parts of the November 2005 Board decision which denied entitlement to a rating in excess of 10 percent for hypothyroidism and hypoparathyroidism for development in compliance with the Joint Motion.

In November 2008, the Board remanded the hypothyroidism and hypoparathyroidism claims for further development.  In a separate November 2008 decision, the Board denied service connection for fibromyalgia.  The Veteran appealed the fibromyalgia decision to the United States Court of Appeals for Veterans Claims.  Based on a July 2009 Joint Motion for Remand, in July 2009 the Court remanded the November 2008 Board decision which denied service connection for fibromyalgia for development in compliance with the second Joint Motion.  In August 2010, the Board issued a decision which again remanded all three claims on appeal.

FINDINGS OF FACT

1.  There is no competent evidence of record which relates any currently diagnosed fibromyalgia to military service or to a service-connected disability.

2.  The medical evidence of record shows that the Veteran's hypoparathyroidism requires continuous medication for control and has been manifested by low calcium, low magnesium, fatigability, muscle weakness, paresthesias, and minor neuromuscular excitability.

3.  The medical evidence of record shows that the Veteran's hypothyroidism requires continuous medication for control and has been manifested by fatigability, cold intolerance, muscular weakness, sleepiness, and depression.


CONCLUSIONS OF LAW

1.  Fibromyalgia was not incurred in or aggravated by active military service, nor is it proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  The criteria for an initial rating in excess of 10 percent for hypoparathyroidism have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7905 (2011).

3.  The criteria for a rating in excess of 10 percent for hypothyroidism have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7903 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in February 2003 and January 2005.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.

In a December 2010 statement, the Veteran requested a new VA medical examination, claiming that the November 2010 VA medical examination which was provided, in part, for her fibromyalgia claim was inadequate.  The Veteran stated that the examination was inadequate because (1) it was conducted by a Nurse Practitioner instead of a Medical Doctor, (2) the Nurse Practitioner did not review the Veteran's service medical records, (3) the examination was "very vague", and (4) the examination was very short.  With regard to the examiner's status as a Nurse Practitioner instead of a Medical Doctor, such a level of qualification does not make the examiner inherently incompetent.  Cox v. Nicholson, 20 Vet. App. 563 (2007).  There is no evidence of record that the Nurse Practitioner who conducted the examination was unqualified to provide a medical opinion on the etiology of the Veteran's fibromyalgia.  With regard to a review of the record, the examination report specifically states that the Veteran's claims file was reviewed and the examination report gives specific details from the Veteran's history which demonstrate that the claims file actually was reviewed.  While the claims file may not have been reviewed while the Veteran was in the same room as the examiner, a review of the claims file after the medical examination, rather than before or during, does not make the medical examination inadequate.  Finally, while the Veteran may not be satisfied with the thoroughness of the examination, the evidence of record does not corroborate her claims of inadequacy.  The only specific error that the Veteran alleges is that the examiner did not check her fibromyalgia "tender points."  However, the medical examination includes the findings of a tender point examination, with positive findings in two areas and negative findings in seven areas.  Therefore, the evidence of record shows that a tender points examination was conducted.  The simple fact that the Veteran is dissatisfied with the medical opinion provided by the examiner does not make the examination inadequate.

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Fibromyalgia

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service connected disability or (b) aggravated by a service connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  The determination as to whether the requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

The Veteran's service medical records are negative for any diagnosis of fibromyalgia.  In an April 1979 service medical report, the Veteran complained of intense pain and various paresthesias and was diagnosed with arthralgias and myalgias secondary to metabolic osmosis and exercise.  In a July 1982 service medical report, the Veteran reported muscle cramps associated with exercise for the previous three days.  She was diagnosed and treated for muscle spasms.  A March 1983 service medical report showed that the Veteran suffered from leg cramping, and the diagnostic assessment was noted as calcium too low.

In a March 1998 VA medical report, the Veteran complained of severe knee stiffness and pain.  She was found to have knee aches, sore and swollen knuckles on the right hand, a swollen right wrist, and a painful right humerus.

A February 1999 VA outpatient medical report gave an impression of fibromyalgia.

An August 1999 VA joints examination report noted that the Veteran complained she had fibromyalgia throughout her body secondary to her service-connected thyroid disorder.  The examiner opined that any etiological relationship with regard to the Veteran's fibromyalgia claim would have to be resolved by a rheumatologist.

In a February 2000 letter, a VA physician reported that the Veteran complained of arthralgias in the shoulders, neck, and back.  The physician stated that the Veteran had been diagnosed with fibromyalgia in the rheumatology clinic.  The physician opined that hypothyroidism could also be associated with rheumatologic complaints.

On VA examination in September 2000, the Veteran complained of experiencing constant total body pain that worsened in the morning for about six hours.  She reported that nothing made the pain better.  The Veteran stated that all movements caused pain and that certain movements caused more pain.  She further complained of fatigue, weakness, morning stiffness, gelling, and poor sleep.  Examination revealed no synovitis in any joint.  The elbows, shoulders, hips, knees, and ankles had full ranges of motion.  The neck had 45 degrees of rotation, bilaterally, 45 degrees of extension, and full flexion.  The hands had full ranges of motion to 90 degrees in the wrists.  The back had 45 degrees of flexion, 10 degrees of extension, and 20 degrees of lateral flexion, bilaterally.  The Shober test was five centimeters.  The Veteran felt mild subjective pain throughout the entire examination.  On tender-point examination, the Veteran had pain everywhere she was touched.  The examiner noted intra-articular and articular tender points.  The diagnosis was fibromyalgia, and the examiner stated that since the etiology for fibromyalgia was unknown, he could not comment on the secondary nature of fibromyalgia in regards to the hypothyroidism.

A June 2001 letter from a VA physician listed and attached several medical literature references that supported the concept that hypothyroidism might produce symptoms that were fibromyalgic in nature.  The physician also explained that, conversely, hypothyroidism was in the differential diagnosis of generalized pain syndromes like fibromyalgia.  The physician further reported that approximately 50 percent of fibromyalgia patients had physical, emotional, or mental insults that precipitated the fibromyalgia and concluded that the Veteran's surgical intervention and resulting electrolyte abnormalities might have precipitated her fibromyalgia.

At an April 2002 VA examination, the Veteran complained of first experiencing diffuse pain in her four extremities in the late 1970s and stated that she had been diagnosed with myalgia/arthralgia at the time.  She reported that her symptoms of diffuse pain accompanied by nonrestorative interrupted sleep persisted even after her thyroid problems were treated.  She stated that her symptoms had been chronic and that they had lasted until the present, without significant relief.  She reported that her symptoms were aggravated by physical activities and somewhat relieved by rest.  She also complained of chronic fatigue, stiffness, and depression.  Examination revealed no swelling, tenderness, or deformities of joints, and muscle strength was within normal limits.  The Veteran had several trigger points characteristic of fibromyalgia syndrome at the occiput, trapezius and scapular muscles, sternochondral joints, lower lumbar area, and epicondyles.  The examiner reviewed the file and diagnosed the Veteran with fibromyalgia syndrome.  In a July 2003 addendum to the VA examination, the examiner noted that because the Veteran, by history, stated that she had the symptoms of fibromyalgia during active service, it was difficult to prove or disprove whether it was at least as likely as not that the fibromyalgia existed during service.  The examiner also opined that it was difficult to be sure of whether or not the fibromyalgia was related to the service-connected hypothyroidism and hypoparathyroidism because the etiology of the fibromyalgia was unknown.  The examiner concluded that a causal relationship of fibromyalgia to the Veteran's service-connected thyroid disabilities could not be definitively established.

In an April 2004 addendum to the VA examination, the examiner noted that there was no clear documentation in the Veteran's service medical records of symptoms sufficient to support a diagnosis of fibromyalgia syndrome.  The examiner found that only one clinic visit during service mentioned myalgias or arthralgias, and that those pains had been attributed to metabolic alkalosis and exercise.  The examiner explained that fibromyalgia should be chronic and recurrent, but there was only one mention of myalgias and arthralgias during service, thus making it impossible to relate the Veteran's fibromyalgia to her period of active service.  The examiner further noted that some patients with hypothyroidism could experience symptoms resembling fibromyalgia syndrome, but explained that those symptoms would usually improve with proper treatment of hypothyroidism.  The examiner concluded that it was less likely as not that the Veteran's fibromyalgia syndrome was related to her period of service.

On VA examination in April 2007, the Veteran reported having thyroid surgery in 1978, which caused her to have myalgias, tightness, stiffness, and pain in the back of the neck and shoulders one year later.  She complained of suffering from constant pain in the back of the neck, shoulders, low back, underneath the shoulder blades, and in the lower extremities.  The Veteran stated that she got stabbing pain in the arms that radiated out.  She complained that the pain worsened even when she walked from work to the car.  The Veteran reported using a wheelchair.  She stated that she had unexplained fatigue if she did anything for over 30 minutes.  The Veteran complained of constant stiffness in the neck, back, and extremities as well as weakness in the upper and lower extremities.  She reported that she had to stop and rest with any physical activity.  The Veteran stated that she had short bowel syndrome with a bowel resection, causing her to have chronic diarrhea.  She also reported suffering from sleep apnea and a history of depression.  Examination revealed no muscular atrophy.  The Veteran had a right hand grip of 4/5 and a left hand grip of 4+/5.  Power proximally in the upper extremities was otherwise 4 to 4+/5.  There were tender points characteristic of fibromyalgia in the front and back of the neck, sternal area, costochondral junction, shoulder blades in the upper trapezius area, back of the elbows, arms, lumbar spine area, back, hips, knees, and along the thighs.  The examiner reviewed the entire file and diagnosed the Veteran with fibromyalgia.  The examiner concluded that he could not resolve the issue of whether fibromyalgia was related to the complaints of arthralgia and myalgia in service without resort to mere speculation.  The examiner also opined that it would be mere speculation to state whether the fibromyalgia had been caused by or aggravated by the service-connected hypothyroidism or hypoparathyroidism.  The rationale was that fibromyalgia was a chronic pain disorder with unknown etiology and unclear pathophysiology.  The examiner explained that some patients with hypothyroidism could experience symptoms resembling fibromyalgia, but there was no general explanation that was agreed upon for the pathogenesis of fibromyalgia.

A November 2010 VA fibromyalgia examination report stated that the Veteran's claims file had been reviewed.  The Veteran reported that she began experiencing malaise and joint pains in 1979, but did not receive a diagnosis of fibromyalgia until 1992.  The report noted the Veteran's reported medical history and her current complaints.  Following physical, tender point, neurologic, joint, and diagnostic testing, the diagnosis was subjective complaints, but no objective findings to support a diagnosis of fibromyalgia.  The examiner stated that the Veteran only had two positive tender points with the remainder negative and no functional limitations.  The examiner opined that, as there were no objective findings of fibromyalgia, there was no correlation between the Veteran's subjective complaints and her service-connected hypothyroidism and hypoparathyroidism.

There is no competent evidence of record which relates any currently diagnosed fibromyalgia to military service or to a service-connected disability.  The Veteran's service medical records are negative for any diagnosis of fibromyalgia.  While the evidence of record includes multiple diagnoses of fibromyalgia, there is no medical evidence of record that fibromyalgia was diagnosed prior to 1998, approximately 13 years after separation from military service.  That period of time after service before diagnosis of the disability weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354 (1991).

The Veteran has stated that she began experiencing fibromyalgia symptoms in 1979 and received a diagnosis in 1992.  The Veteran's statements are competent to provide information regarding observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 21 Vet. App. 191 (2007).  However, the Veteran is not competent to make a determination that her in-service symptoms were due to fibromyalgia, as opposed to another disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  The April 2004 addendum to the April 2002 VA examination stated that the Veteran's service medical records did not include any complaints which were consistent with a diagnosis of fibromyalgia.  In addition, the Board finds the Veteran's statements regarding the date of her diagnosis to be less credible as they are not consistent with the medical evidence of record.  Specifically, there is no medical evidence which supports the Veteran's claim that fibromyalgia was diagnosed in 1992.  No such diagnosis is of record, there are no medical notes or references to any diagnosis of fibromyalgia in the years immediately following 1992, and there are no statements from the Veteran about fibromyalgia prior to 1998.  Contemporaneous evidence has greater probative value than history later reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59 (1994).  Accordingly, the Board finds the Veteran's statements that she began experiencing fibromyalgia symptoms in 1979 are not competent because she is not competent to provide a diagnosis of a medical disability.  Furthermore, her statements that she received a diagnosis of fibromyalgia in 1992 are not credible and are not supported by the other evidence of record.

In addition, there is no competent medical evidence of record which relates any currently diagnosed fibromyalgia to military service or to any service-connected disability.  Over the course of this appeal, the Veteran has been provided with numerous VA medical examinations with regard to her fibromyalgia complaints.

The August 1999 VA joints examination report did not comment on the presence or etiology of fibromyalgia, stating that such claims would have to be resolved by a rheumatologist.

The February 2000 letter does not provide a competent etiological opinion with respect to the Veteran's fibromyalgia.  While the report stated that the Veteran had received a diagnosis of fibromyalgia, the only relevant etiological opinion was that hypothyroidism could also be associated with rheumatologic complaints.  Thatopinion only stated that rheumatologic complaints could be associated with hypothyroidism, not that the Veteran's specific fibromyalgia could be associated with hypothyroidism.  In addition, the language was entirely speculative and is not competent to establish a medical nexus for VA purposes.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Bloom v. West, 12 Vet. App. 185 (1999).

Similarly, the June 2001 letter from a VA physician only opined that the Veteran's surgical intervention and resulting electrolyte abnormalities might have precipitated her fibromyalgia.  This statement is also speculative and is not competent to establish a medical nexus for VA purposes.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In turn, the July 2009 Joint Motion found that the September 2000, April 2002, and April 2007 VA medical opinions were all speculative or equivocal.  That finding was agreed upon by both the Veteran and VA.  The Board accepts the finding for the reasons stated in the Joint Motion.

Therefore, the only remaining medical evidence of record which address the etiology of the Veteran's fibromyalgia is in the April 2004 addendum to the April 2002 VA examination and the November 2010 VA fibromyalgia examination report.  The April 2004 addendum opined that it was less likely as not that the Veteran's fibromyalgia syndrome was related to her period of service, while the November 2010 VA fibromyalgia examination report declined to provide a diagnosis of fibromyalgia due to a lack of objective evidence.  Accordingly, neither of those reports demonstrates that the Veteran has a current diagnosis of fibromyalgia which is related to military service or to a service-connected disability.

The Veteran's statements alone are not sufficient to prove that she has a current diagnosis of fibromyalgia which is related to military service or to a service-connected disability.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As she is not a physician, the Veteran is not competent to make a determination that she has a current diagnosis of fibromyalgia which is related to military service or to a service-connected disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  Accordingly, there is no competent evidence of record which relates any currently diagnosed fibromyalgia to military service or to a service-connected disability.  Therefore, the Board finds that service connection for fibromyalgia is not warranted.

In reaching this decision, the Board finds that the preponderance of the evidence is against the claim for service connection for fibromyalgia.  There is no competent evidence of record which relates any currently diagnosed fibromyalgia to service or to a service-connected disability.  Therefore, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypothyroidism and Hypoparathyroidism

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  Staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The appeal of the Veteran's hypoparathyroidism claim is based on the assignment of an initial evaluation following a separate award of service connection for hypoparathyroidism.  Therefore, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for status post thyroidectomy with surgical hypoparathyroidism and hypothyroidism with asymptomatic surgical scar was granted by a January 1986 rating decision and a 10 percent rating was assigned, effective August 31, 1985, under 38 C.F.R. § 4.119, Diagnostic Code 7900-7905-7903.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2011).  The hyphenated diagnostic code in this case indicates that hyperthyroidism, under Diagnostic Code 7900, was the service-connected disorder, and hypoparathyroidism and hypothyroidism, under Diagnostic Codes 7905 and 7903, were residual conditions.

In a November 2005 decision, the Board granted a separate 10 percent rating for hypoparathyroidism, and a January 2006 rating decision implemented the decision, assigning an effective date of August 25, 1998.  A May 2007 Court order maintained the separate rating, but vacated and remanded the parts of the Board's decision that denied ratings in excess of 10 percent for hypoparathyroidism and hypothyroidism.  Finally, a July 2011 rating decision found clear and unmistakable error with the effective date assigned by the January 2006 rating decision, and assigned an effective date of August 31, 1985, for the assignment of a separate 10 percent rating for hypoparathyroidism.

As a result of these adjudicatory actions, the periods on appeal for the Veteran's hypoparathyroidism and hypothyroidism claims are different.  The hypothyroidism claim originated from an August 1998 claim for an increased rating.  Accordingly, the only time period in question for that disorder is from August 1997 to the present.  38 C.F.R. § 3.400(o)(2) (2011).  However, the hypoparathyroidism claim originated from the assignment of a separate 10 percent rating.  While that claim also resulted from the same August 1998 claim, the May 2007 Court order held open the appeal as to the initial rating assigned, and the July 2011 rating decision extended the time period in question back to August 31, 1985.  Accordingly, the Board will address the rating for hypoparathyroidism from August 1985 to the present.  For convenience, both claims will be covered by a single review of the medical evidence for the entire period.

The Veteran's service medical records show that she underwent thyroid surgery for Graves disease, during which her parathyroid glands were accidentally removed as well.  The medical evidence of record shows that, since military service, the Veteran has been consistently diagnosed with hypothyroidism and hypoparathyroidism, both of which have always required continuous medication.

A November 1985 VA medical examination report stated that, on physical examination, the Veteran did not have true exophthalmos.  In reference to hypoparathyroidism, Trousseaur's sign was negative and Chvostek's sign was not identified.  The diagnosis was hypoparathyroidism which was stable.

A June 1986 VA outpatient medical report stated that the Veteran was clinically euthyroid.

A July 1986 VA outpatient medical report stated that the Veteran was clinically euthyroid.

An August 1986 VA outpatient medical report stated that the Veteran was clinically euthyroid.

In a January 1988 VA outpatient medical report, the Veteran complained of occasional tingling and numbness with exertion or pressure.  On observation, the Veteran's deep tendon reflexes were normal and there was no tremor.

A December 1992 VA hypothyroidism examination report stated that, after physical and diagnostic examination, the diagnosis was hyperthyroidism status post surgery with result of hyperthyroidism which is well controlled on medications.  The examiner also stated that the Veteran had questionable hypoparathyroidism.

A July 1993 VA outpatient medical report stated that the Veteran was clinically euthyroid.

VA medical records from the 1990s to the present show that the Veteran had been on thyroid hormone replacement for many years and was receiving large amounts of calcium for hypocalcemia.  She had a history of Graves' disease with peripheral visual defect and "poppy" eyes or proptosis with lid lag.  Her hypothyroid disability did not present any problems in 1995, but she was starting to have more intense arthralgias.  The Veteran also demonstrated hypokalemia, hypocalcemia, and hypomagnesemia.  Emotionally, she was reported having anxiety.

C5 radiculopathy was suspected in connection with right hand tingling in May 1995.

In March 1998, the Veteran reported having had circumoral and finger tingling for at least a month; the examiner believed that there was some degree of medical non-compliance with respect to decreased calcium, magnesium, and potassium levels.

In July 1998, on endocrinology clinic follow-up, the Veteran reported muscle spasms, cramps, aching, soreness, weakness, fatigue, elbow pain, edema on her hands, and throat spasms when drinking water.  The assessment was that her symptoms of hypoparathyroidism were worsening.  The Veteran complained of leg and arm muscle spasms in September 1998.

In November 1998, with regard to hypothyroidism, the Veteran's last thyroid tests had been "OK."

On VA thyroid examination in July 1999, the Veteran denied fatigability, but she described intolerance to heat and cold and extremely variable weight.  Her thyroid was not enlarged, her pulse was 94, and her blood pressure was 155/72.  There was no exophthalmos of the eyes and muscle strength was normal.  The Veteran did not have tremor or myxedema.  The diagnoses were hypothyroidism secondary to surgical treatment for Graves disease; and hypoparathyroidism, also secondary to surgical treatment for Graves disease.  Her free T4 level was low, while her TSH level was very elevated.

A July 1999 VA stomach examination diagnosed status post small bowel resection as a consequence of emergency caesarean section in 1984; and chronic diarrhea that was secondary to the primary diagnosis.  The chronic diarrhea was certainly disabling and extremely symptomatic.

The Veteran had an impression of thyroid orbitopathy in July 1999, and she was to be monitored closely for changes.  By the following month, the condition was stable.

According to her treating VA endocrinologist in February 2000, the Veteran had developed iatrogenic hypothyroidism and hypoparathyroidism subsequent to her thyroidectomy.  The Veteran's thyroid replacement had been difficult, most likely because of erratic intestinal absorption.

The Veteran was hospitalized in June 2000 with generalized malaise, whole body weakness, and fatigue.  Otherwise, she was symptomatically stable with no acute complaints.  She was given intravenous replacement of potassium and other electrolytes.  Diagnoses included hypokalemia, hypomagnesemia, hypoparathyroidism, hypothyroidism, obstructive sleep apnea, and degenerative joint disease.  It was felt that her previous bowel resection was the cause of her electrolyte disturbances.

In a March 2000 VA thyroid examination, it was noted that the Veteran's Synthroid dosages had been increased gradually and that she was presently fairly stable with occasional change of thyroid doses.  She still had symptoms such as hair loss, impaired memory, and dry skin.  Watery stool was attributed to dumping syndrome.  She also had been having disrupted calcium metabolism after the thyroid surgery because of accidental removal of the parathyroid glands.  The Veteran denied having any symptoms at her larynx or esophagus from any pressure symptoms.  She had mild cold intolerance and no constipation.  The Veteran had added 100 pounds since her thyroid condition diagnosis.  Objectively, her neck was normal, without lymphadenopathy or thyromegaly.  She had mild proptosis and a refractory visual problem.  The Veteran had general fatigue, but no evidence of myxedema or tremors.  The diagnoses were history of Graves disease, treated in the past with radiation therapy and later subtotal thyroidectomy; hypothyroidism, post surgery currently on Synthroid, but her thyroid condition had been somewhat active; and history of calcium metabolic disorder, secondary to excision of parathyroid gland in the past.  Endocrinological examination was recommended.

On VA examination in June 2000, it was noted that the Veteran had had several emergency room admissions because of symptomatic hypocalcemia, necessitating intravenous infusion of calcium and magnesium.  The impression was hypoparathyroidism that was causing hypocalcemia and hypomagnesemia with the control of calcium and magnesium levels being made difficult by short bowel syndrome and resulting malabsorption.  The Veteran also had chronic diarrhea and major malabsorption secondary to small-bowel resection.

On VA joints examination in September 2000, the Veteran complained of fatigue, weakness, morning stiffness, and swelling, as well as constant total body pain.  She denied any fever or weight loss.  During objective examination of motion of her various joints, the Veteran had subjective mild pain.  The diagnosis was fibromyalgia.

In February 2001, it was noted that the Veteran had lost 30 pounds in the past three months.

June 2001 thyroid function test results were abnormal in that they showed low T4 and elevated TSH levels; the Veteran had a history of fluctuating lab results.

In November 2001, the Veteran complained of an episode of tingling in the face and hands.

The Veteran's complaints on VA examination in April 2002 included an occasional choking sensation, diarrhea, spasms in the hands and calf muscles consistent with hypocalcemia, occasional blurred vision, double vision on near gaze, and occasional chest palpitations and pain.  Her blood pressure was 189/98.  The Veteran had diplopia on near fixation of the eyes.  Readings showed exophthalmos and the Veteran had a divergent squint of the eyes.  The examiner diagnosed hypothyroidism with a history of Graves disease and consistent eye changes; the Veteran was status post thyroidectomy with resulting hypothyroid.  She was on adequate replacement of dose, and she was clinically and chemically euthyroid at present.  The Veteran also had hypoparathyroidism with hypocalcemia, which was a complication of thyroid surgery.  Findings indicated partial hypoparathyroidism.  She had occasional symptoms of cramps in the feet and legs, but the examiner stated that hypocalcemia of that degree for a long time might lessen the symptoms of hypocalcemia somewhat.

On VA examination in January 2003, the Veteran complained of numbness and tingling in her hands and feet, which had been present ever since her thyroidectomy and subsequent hypoparathyroid.  She also had had persistent low calcium levels and had gained weight.  The Veteran also had constant diarrhea, most likely due to a small bowel resection.  She felt tired, fatigued, and weak.  On examination, the Veteran's blood pressure was 124/68.  She had diplopia on near fixation.  Her right eye was 25 millimeters on glutameter inspection, while the left eye was 23 millimeters.  She had a divergent squint.  She had acanthosis of the neck and back, and a thyroid scar in the neck without palpable masses.  There was no lymphadenopathy.  Chvostek sign was positive for hypocalcemia.  Her heart rate was regular with systolic ejection murmur at the left sternal border, and her chest was clear to auscultation.  The examiner noted that the Veteran had become hypothyroid and hypoparathyroid as a complication of her thyroidectomy.  She had vague complaints of hypothyroidism including fatigue and weakness.  Her TSH level was elevated, suggesting hypothyroidism.  The thyroid disease seemed active in the form of hypothyroidism with continued Synthroid replacement and continued lab checks for Synthroid dosage adjustments.  The hypothyroidism was a direct complication of her thyroid surgery, and it was complicated by her small bowel resection.  Calcium levels indicated that she still had partial hypoparathyroidism.  In sum, she had signs and symptoms consistent with hypothyroidism and hypoparathyroidism.  The hypoparathyroidism was a direct complication of her thyroidectomy.  She had persistent low calcium levels, consistent with hypoparathyroidism.  That was compounded by her small bowel resection, which had impaired her calcium absorption.

March 2003 endocrinology treatment records referred to complaints of weakness, paresthesias, and episodic muscle spasms.  On treatment in November 2003, a VA endocrinologist commented that the Veteran was having swelling in her neck along with shortness of breath as a result of angioedema secondary to use of Fosinopril.  The Veteran also described spasms in her calves, although she denied perioral numbness or tingling or any facial muscle fasciculations.  Other VA medical records from 2003 described complaints of chronic pain, which were found to be secondary to degenerative joint disease and myofasciitis.

According to a February 2004 VA surgery consultation report, the Veteran had been doing well on hormone replacement therapy status post thyroidectomy in 1978 until she developed an upper respiratory illness with some upper cervical lymphadenopathy (ectopic thyroid tissue or palpable mass).  It was noted that her TSH level had always been slightly elevated (indicating that the thyroid was not completely suppressed).

A March 2004 VA thyroid scan showed a functioning mass of irregular thyroid tissue in the midline superior to what was presumed to be the right and left thyroid lobes.  There also were focal areas of both decreased and increased activity within this midline mass.

April 2004 progress notes show that the Veteran continued having symptoms of hypothyroidism, such as decreased energy, hoarseness, stiffness, swelling of the left side of her neck, paresthesias, and hypocalcemia.  Calcium had helped to resolve paresthesias.  She also had been having shortness of breath.  She restarted thyroid replacement medication.  According to an April 2004 VA endocrinologist's note, the Veteran had a history of Graves' disease that was status post total thyroidectomy more than 25 years ago, resulting in hypothyroidism and hypoparathyroidism.  The endocrinologist noted that the Veteran was on large amounts of calcium and vitamin D every day and that she had intermittent episodes of paresthesias and tetany.  A subsequent surgical note indicated that the Veteran continued to present with some ectopic thyroid tissue (a mass) in the midline that apparently caused occasional shortness of breath.  Other notes indicated that the Veteran had suffered damage to the parathyroid, resulting in hypoparathyroidism and hypocalcemia.

Records from 2004 generally showed the Veteran's TSH levels to be slightly elevated and her T4 levels to be within normal limits.  Her pulse generally ranged from the low 80s to the mid-90s and even upper 90s.  She also exhibited Graves ophthalmopathy.

In a February 2005 VA endocrine diseases examination report, the Veteran complained of fatigability, shortness of breath, pain all over, headaches, blurry vision, and dry eyes.  She also reported feeling weak all over, having a tingling in her hands with pressure on her wrists and numbness.  The Veteran reported swelling, tingling, and pain in her legs.  She also reported getting daily spasms in her legs, and right side numbness.  On physical examination, the Veteran had ophthalmopathy and prominent eyes.  There was nonpitting edema in the lower extremities.  On neurological examination, no abnormalities were noted except for a wide based gait with complaints of pain when walking on her toes.  The Veteran had strength of 4+/5 in all extremities.  Her deep tendon reflexes were 1-2 in all extremities, with 0-1 knee jerks and 0 ankle jerks.  The impression was status post thyroidectomy with surgical hypoparathyroidism and hypothyroidism, with a recent increase in symptoms from hypocalcemia.  The Veteran also had hypomagnesemia associated with hypoparathyroidism.  The Veteran was euthyroid with thyroid replacement medication.

In a July 2007 VA outpatient endocrine examination report, the Veteran denied feeling numbness or tingling, though she reported feeling fatigue.  On physical examination, the Veteran had bilateral exophthalmos.  The assessment was hypoparathyroidism and hypothyroidism.

An October 2007 VA mental disorders examination report reviewed the Veteran's complaints and reported history.  After mental status examination, the diagnosis was major depressive disorder, single episode, moderate.  The examiner opined that there was likely a direct physiological effect between the Veteran's psychiatric disorder and her hypothyroidism, but her hypothyroidism did not appear to totally account for the illness.  The examiner stated that the mental status examination gave evidence that the Veteran's reaction to her health problems was the cause of her depression.  The examiner opined that the fact that the treatment record indicated that the illness did not follow exactly the course of the hypothyroidism indicated that the hypothyroidism was not the full cause of the mental disorder.  That was emphasized by the fact that the Veteran's hypothyroidism was present at times when the Veteran did not report have symptoms of a depressive illness.  The examiner opined that it was more likely than not that the Veteran's depressive illness was caused both by the physiological effects of hypothyroidism and hypoparathyroidism and her emotional reaction to her total health condition.

In a February 2008 VA outpatient endocrine examination report, the Veteran reported feeling "OK" with minimal symptoms of hypocalcemia (tetany).  There was some cramping in her calf, but no paresthesias.  The Veteran was clinically euthyroid.  On examination, Chvostek's sign was positive.  The examiner stated that the Veteran had hypocalcemia which was clinically asymptomatic.

In a May 2008 VA outpatient endocrine examination report, the Veteran reported feeling good, without paresthesias or cramping.  She was clinically euthyroid.  On physical examination, Chvostek's sign was negative.  The examiner stated that the Veteran had hypoparathyroidism/hypocalcemia which was clinically asymptomatic, and hypothyroidism.

In a July 2008 VA outpatient endocrine examination report, the Veteran reported feeling good, without paresthesias or cramping.  She was clinically euthyroid.  On physical examination, Chvostek's sign was negative.  The examiner stated that the Veteran had hypoparathyroidism/hypocalcemia which was clinically asymptomatic, as well as hypothyroidism.

In an April 2009 VA outpatient endocrine examination report, the Veteran reported feeling good, without paresthesias or cramping.  She was clinically euthyroid.  On physical examination, Chvostek's sign was negative.  The examiner stated that the Veteran had hypoparathyroidism/hypocalcemia which was clinically asymptomatic, and hypothyroidism.

In an August 2009 VA thyroid and parathyroid diseases examination report, the Veteran complained of fatigability, difficulty sleeping, blurry vision, headaches, and weight changes.  She reported tingling and numbness in her fingers for the previous 26 years, swelling in the hands and legs three to four times per month, and numbness and burning pain in the bottoms of her feet.  The Veteran also complained of generalized weakness, shortness of breath, chronic diarrhea, and depression.  The Veteran denied neuromuscular excitability.  The Veteran had paresthesias of the arms and legs, but not in the circumoral area.  The examiner stated that the Veteran's paresthesias of the legs were as likely as not related diabetic neuropathy, and her hands had a history of carpal tunnel syndrome.  There was no evidence of increased cranial pressure, and the Veteran's headaches were of the tension type and were less likely as not caused by elevated intracranial pressure.  The Veteran reported mental disturbance with her mood going up and down, and slowness of thought in 1997, without dementia.  On physical examination, the Veteran had exophthalmos.  On neurologic examination, the Veteran had power of 4+/5 in the extremities, with no deep tendon reflexes.  Sensation was intact.  On psychiatric examination, the Veteran did not have real mental sluggishness or slowness of thought.  After diagnostic testing the impression was hypothyroidism and hypoparathyroidism.  The hypoparathyroidism caused low calcium and magnesium levels, with associated fatigability and muscle weakness, though her fatigability could also have been caused by multiple other factors.  The Veteran's hypothyroidism was associated with fatigability.  The examiner opined that the Veteran's neurological symptoms with numbness in the feet were at least as likely as not caused by her diabetes mellitus.  There was no objective evidence of cataracts, and no clinical symptoms suggestive of increased intracranial pressure.

In a May 2011 VA outpatient endocrine examination report, the Veteran denied experiencing palpitations, tremors, or diaphoresis.  The Veteran reported experiencing tingling and numbness around her mouth and fingers.  She reported that she had some cramps the week before, but that they had resolved.  On physical examination, the Veteran has stable proptosis without chemosis or conjunctival injection.  Chvostek's sign was positive on the right side.  The assessment was post-surgical hypothyroidism and iatrogenic hypoparathyroidism.

Hypoparathyroidism

Under the Schedule, hypoparathyroidism is rated under Diagnostic Code 7905.  38 C.F.R. § 4.119, Diagnostic Code 7905 (2011).  A 10 percent rating is warranted for hypoparathyroidism with continuous medication required for control.  A 60 percent rating is warranted for hypoparathyroidism with marked neuromuscular excitability, or; paresthesias (of arms, legs, or circumoral area) plus either cataract or evidence of increased intracranial pressure.  A 100 percent rating is warranted for hypoparathyroidism with marked neuromuscular excitability (such as convulsions, muscular spasms (tetany), or laryngeal stridor) plus either cataract or evidence of increased intracranial pressure (such as papilledema).  38 C.F.R. § 4.119, Diagnostic Code 7905 (2011).

The medical evidence of record shows that the Veteran's hypoparathyroidism requires continuous medication for control and has been manifested by low calcium, low magnesium, fatigability, muscle weakness, paresthesias, and minor neuromuscular excitability.  While the Veteran experiences neuromuscular excitability, the medical evidence of record does not demonstrate that it is sufficiently severe to warrant a characterization of marked.  The evidence of record shows that the Veteran's hypoparathyroidism has not resulted in convulsions or laryngeal stridor.  While the Veteran has experienced muscular spasms related to her hypoparathyroidism, the medical evidence of record does not show that those spasms alone warrant a 60 percent rating under Diagnostic Code 7903.  Testing for tetany was negative in November 1985.  While the Veteran began reporting muscle spasms in 1998, the spasms were stated to be episodic in March 2003, intermittent in April 2004, and minimal in February 2008.  The Veteran's hypoparathyroidism was also noted to be asymptomatic in February 2008, May 2008, July 2008, and April 2009.  The Veteran also denied any neuromuscular excitability in August 2009.  While the muscle spasms were reported to occur more frequently at other periods, the medical evidence of record does not show any identifiable period in which the muscle spasms alone were of sufficient severity to warrant a characterization of marked.  The medical evidence of record also shows that the Veteran has experienced at least some level of paresthesias, beyond those which are caused by her non-service connected diabetes mellitus and carpal tunnel syndrome.  However, the medical evidence of record does not show that the Veteran has had cataracts or increased intracranial pressure.  Accordingly, the Board finds that the preponderance of the evidence of record demonstrates that a rating in excess of 10 percent is not warranted for hypoparathyroidism at any point during the period on appeal.

This issue has also been reviewed with consideration of whether staged ratings would be warranted.  While there may have been day-to-day fluctuations of the Veteran's hypoparathyroid symptoms, the evidence shows no distinct periods of time during which her hypoparathyroid symptoms have varied to such an extent that a rating in excess of 10 percent would be warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.344 (2011); Fenderson v. West, 12 Vet. App. 119 (1999).

Generally, rating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular rating is adequate, and no referral is required.  When service-connected disability affects employment in ways not contemplated by the rating schedule, § 3.321(b)(1) is applicable.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render her disabilities rating for hypoparathyroidism inadequate.  The Veteran's hypoparathyroidism was rated under 38 C.F.R. § 4.119, Diagnostic Code 7905, the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's hypoparathyroidism requires continuous medication for control and has been manifested by low calcium, low magnesium, fatigability, muscle weakness, paresthesias, and minor neuromuscular excitability.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disabilities rating for her hypoparathyroidism.  A rating in excess of the currently assigned rating is provided for certain manifestations of hypoparathyroidism, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a 10 percent rating for the Veteran's hypoparathyroidism reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular rating is adequate and no referral is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.119, Diagnostic Code 7905 (2011).

In reaching this decision, the Board finds that the preponderance of the evidence of shows that the Veteran's hypoparathyroidism does not meet the criteria for a rating in excess of 10 percent.  Therefore, the claim for increase is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Massey v. Brown, 7 Vet. App. 204 (1994).

Hypothyroidism

Under the Schedule, hypothyroidism is rated under Diagnostic Code 7903.  38 C.F.R. § 4.119, Diagnostic Code 7903 (2011).  A 10 percent rating is warranted for hypothyroidism with fatigability, or; continuous medication required for control.  A 30 percent rating is warranted for hypothyroidism with fatigability, constipation, and mental sluggishness.  A 60 percent rating is warranted for hypothyroidism with muscular weakness, mental disturbance, and weight gain.  A 100 percent rating is warranted for hypothyroidism with cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  38 C.F.R. § 4.119, Diagnostic Code 7903 (2011).

The medical evidence of record shows that the Veteran's hypothyroidism requires continuous medication for control and has been manifested by fatigability, cold intolerance, muscular weakness, sleepiness, and depression.  The medical evidence of record does not show that the Veteran has ever had constipation which is related to her hypothyroidism.  In fact, she has generally reported diarrhea and other gastrointestinal problems in connection with a separate gastrointestinal disability.  In addition, the preponderance of the medical evidence of record does not demonstrate any objective evidence of mental sluggishness related to her hypothyroidism.  While impaired memory and concentration were noted on mental status examination in October 2007, the examiner stated that the Veteran's hypothyroidism was not the full cause of the psychiatric disorder.  On subsequent psychiatric examination in August 2009, the Veteran was not found to have real mental sluggishness or slowness of thought.  Accordingly, the Board finds that the preponderance of the evidence of record does not demonstrate that the Veteran has ever had mental sluggishness related to her hypothyroidism, as contemplated by Diagnostic Code 7903.

The medical evidence of record shows that the Veteran's hypothyroidism has produced muscular weakness, which is one of the criteria for a 60 percent rating for hypothyroidism under Diagnostic Code 7903, and may also have at least a partial role in her depression.  However, the evidence of record does not show that it has resulted in notable weight gain since August 1997.  The Veteran's weight was 265.9 pounds in April 1998, 257.8 pounds in November 1998, 265 pounds in March 1999, 271 pounds in May 1999, 271.5 pounds in July 1999, 279 pounds in November 1999, 265 pounds in March 2000, 262.9 pounds in December 2000, 257 pounds in May 2002, 265.2 pounds in March 2003, 273 pounds in July 2004, 270 pounds in December 2004, 277 pounds in February 2005, 290 pounds in December 2006, 288 pounds in September 2007, 291 pounds in March 2008, 265 pounds in June 2008, 255.6 pounds in September 2008, 266.6 pounds in March 2009, 272 pounds in August 2009, 290 pounds in November 2010, and 268 pounds in June 2011.  While the evidence of record clearly demonstrates that the Veteran has regular weight fluctuations, the Board cannot discern any overall weight gain symptom secondary to her hypothyroidism during the period under consideration on appeal, as represented by the fact that the Veteran's weight in June 2011 was essentially the same as in April 1998.  In addition, while the Veteran's hypothyroidism meets several criteria for a 100 percent rating, specifically, reports of cold intolerance, muscular weakness, sleepiness, and possible mental disturbance, she does not meet the other prerequisites for a 100 percent rating under Diagnostic Code 7903, specifically, cardiovascular involvement or bradycardia.  Indeed, her pulse has generally ranged from the 80s to the 90s.  In short, the only criteria that the Veteran's hypothyroidism symptomatology fully satisfies under Diagnostic Code 7903 are those for a 10 percent rating.  Accordingly, the Board finds that the preponderance of the evidence of record demonstrates that a rating in excess of 10 percent is not warranted for hypothyroidism at any point during the period on appeal.

This issue has also been reviewed with consideration of whether staged ratings would be warranted.  While there may have been day-to-day fluctuations of the Veteran's hypothyroid symptoms, the evidence shows no distinct periods of time during which her hypothyroid symptoms have varied to such an extent that a rating in excess of 10 percent would be warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.344 (2011); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render her disabilities rating for hypothyroidism inadequate.  The Veteran's hypothyroidism was rated under 38 C.F.R. § 4.119, Diagnostic Code 7903, the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's hypothyroidism requires continuous medication for control and is manifested by fatigability, cold intolerance, muscular weakness, sleepiness, and depression.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disabilities rating for her hypothyroidism.  A rating in excess of the currently assigned rating is provided for certain manifestations of hypothyroidism, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a 10 percent rating for the Veteran's hypothyroidism reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular rating is adequate and no referral is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.119, Diagnostic Code 7903 (2011).

In reaching this decision, the Board finds that the preponderance of the evidence of shows that the Veteran's hypothyroidism does not meet the criteria for a rating in excess of 10 percent.  Therefore, the claim for increase is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Massey v. Brown, 7 Vet. App. 204 (1994).



ORDER

Service connection for fibromyalgia is denied.

An initial rating in excess of 10 percent for hypoparathyroidism is denied.

A rating in excess of 10 percent for hypothyroidism is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


